Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration under 37 C.F.R. 1.132
Applicant’s arguments, see page 2 to 7, filed 11/12/2020, with respect to claims 103 rejection on claims 8-11, have been fully considered and are persuasive.  The 103 rejection of claims 8-11 has been withdrawn. 
The declaration under 37 CFR 1.132 filed 11/12/2020 is sufficient to overcome the rejection of claims 8-11 under 35 U.S.C. 103 over Zhang et al (US 20140124102 A1) or Miura et al (WO2014045553A1).
Applicant made argument that the limitation of concentration [Mn] of Mn in mass% and a concentration [P] of P in mass% in a plate thickness central segregation area satisfy the following Expression (1): 0.04[Mn] + [P] < 0.55 is not obvious over the prior art, because this limitation requires a manufacturing process comprising (a) “subjecting molten steel to continuous casting, to form a slab ... in the continuous casting, light reduction rolling with a rolling reduction gradient of 0.4 mm/m or more is performed twice or more, upstream from a final solidification position of the slab” and (b) “subjecting the heated slab to hot rolling in which reduction rolling with a rolling shape factor of 0.7 or more and a rolling reduction of 7 % or more at a plate thickness central part temperature of 950 °C or more is performed three times or more, to obtain a hot-rolled steel plate”.  The criticality of requiring both step (a) and 

Election/Restrictions
Claims 8-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an abrasion-resistant steel plate and method of making the same.  The steel plate comprises: a specific chemical composition; and a microstructure in which a volume fraction of martensite at a depth of 1 mm from a surface of the abrasion-resistant steel plate is 90% or more, and a prior austenite grain size at the mid-thickness of the abrasion-resistant steel plate is 80 µm or less, wherein hardness at a depth of 1 mm from the surface of the abrasion-resistant steel plate is 360 to 490 HBW 10/3000 in Brinell hardness, and a concentration [Mn] of Mn in mass % and a concentration [P] of P in mass % in a plate thickness central segregation area satisfy 0.04[Mn]+[P]<0.55.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Zhang et al (US 20140124102 A1) and Miura et al (WO2014045553A1).  Zhang and Miura teach steel products with similar composition.  However, neither of them teaches or suggests the limitation of a concentration [Mn] of Mn in mass % and a concentration [P] of P in mass % in a plate thickness central segregation area satisfy 0.04[Mn]+[P]<0.55.  Neither of them teaches a manufacturing process that comprises both (a) “subjecting molten steel to continuous casting, to form a slab ... in the continuous casting, light reduction rolling with a rolling reduction gradient of 0.4 mm/m or more is performed twice or more, upstream from a final solidification position of the slab” and (b) “subjecting the heated slab to hot rolling in which reduction rolling with a rolling shape factor of 0.7 or more and a rolling reduction of 7 % or more at a plate thickness central part temperature of 950 °C or more is performed three times or more, to obtain a hot-rolled steel plate”.  Therefore, .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-19 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734